DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 7/1/2020 has been considered.
Drawings
The drawings filed on 2/7/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 2/7/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US 2018/0261528).
Regarding claim 1, Chen (figures 103) discloses:
A flip chip ball grid array (FCBGA) comprising: 
a substrate (10, ¶0038) having a silicon chip (31, ¶0040); 

a thermal interface material (510, ¶0049) disposed on the segment (401) of the cavity forming ring stiffener and the silicon chip (31); and 
an external heat sink (50, ¶0049) disposed on the thermal interface material (510).
Regarding claim 2, Chen further discloses:
wherein a segment (401) exposes a portion of the top of the silicon chip (31).
Regarding claim 3, Chen further discloses:
wherein a height of the segment (401) of the cavity forming ring stiffener (40) is lower than a height of the silicon chip.  
Regarding claim 4, Chen   (figure 2) further discloses:
wherein the segment (401) is a first segment, the cavity forming ring stiffener comprising a second segment (40) disposed along a periphery of the substrate, the second segment transitioning to the first segment by a step transition (401b, ¶0447).

wherein the cavity forming ring stiffener (40) has a uniform height from a periphery of the substrate toward a center of the substrate (figure 2).
Regarding claim 6, Chen (figure 4) further discloses:
wherein the segment (401) is a first segment, the cavity forming ring stiffener (40) comprising a second segment (401) affixed to the first segment.  
Regarding claim 7, Chen further discloses:
wherein the second segment (401) is disposed along the periphery of the substrate (figure 4).  
Regarding claim 9, Chen further discloses:
wherein a height of the segment (401) of the cavity forming ring stiffener is the same as a height of the silicon chip (31, figure 2).
Regarding claim 10, Chen further discloses:

Regarding claim 11, Chen further discloses:
wherein the external heat sink (50) comprises one or more fins perpendicular to the segment of the cavity forming ring stiffener (figure 2).
Regarding claim 13, Chen discloses:
A method comprising: 
disposing a cavity forming ring stiffener (40) on a substrate (10) of a flip chip ball grid array (FCBGA), the cavity forming ring stiffener having a segment (401) which forms a cavity with the substrate and exposes a top of a silicon chip (31) on the substrate (10); 
disposing a thermal interface material (510) on the segment (401) of the cavity forming ring stiffener and the top of the silicon chip (31); and
disposing an external heat sink (50) on the thermal interface material.  

wherein a segment (401) exposes a portion of the top of the silicon chip (31).

Regarding claim 15, Chen further discloses:
wherein disposing the cavity forming ring stiffener on the substrate comprises disposing the segment (401) of the cavity forming ring stiffener at a lower height than the silicon chip (figure 3).
Regarding claim 16, Chen further discloses:
wherein a thickness of the thermal interface material is uniform (figures 2, 3).
Regarding claim 18, Chen (figure 4) further discloses:

Regarding claim 19, Chen further discloses:
wherein the segment (401) is a first segment, the cavity forming ring stiffener comprising a second segment (40) disposed along a periphery of the substrate, the second segment transitioning to the first segment by a step transition (401b, ¶0047).
Regarding claim 20, Chen further discloses:
mounting the FCBGA on a printed circuit board (¶0054).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of .Huang (US 2010/0041181).
Regarding claim 8, Chen does not disclose “wherein the thermal interface material is a thermal grease”.  In a similar device however, Huang discloses a 
Regarding claims 12 and 17, Chen does not disclose “wherein the external heat sink comprises a recess or protrusion on a bottom of the external heat sink, the recess or the protrusion being over the silicon chip”.  In a similar device, however, Huang discloses a package including an external heat sink (61, ¶0062) wherein the external heat sink comprises a protrusion on a bottom of the external heat sink, the protrusion being over the silicon chip (51, ¶0062, figure 6b).  Huang discloses that a structure as taught provides improved heat dissipation (¶0062).  Therefore, it would have been obvious to one have skill in the art before the effective filing date of the claimed invention to modify the device of Chan, including providing wherein the external heat sink comprises a protrusion on a bottom of the external heat sink, the protrusion being over the silicon chip.  
Conclusion




 
 
 
 
 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899